Citation Nr: 0016552	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a shrapnel wound to the left thigh.  

2.  Entitlement to a compensable disability rating for 
Raynaud's disease.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his aunt



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1995 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that in May 1999, the veteran withdrew his 
appeal with respect to the disability rating awarded for 
Hodgkin's disease.  Therefore, that issue is no longer before 
the Board.  See 38 C.F.R. § 20.204 (1999).  


REMAND

When an appeal is certified and transferred the Board for 
appellate review, the RO must inform the veteran and his 
representative, if any, in writing, of the certification and 
transfer.  If, after the transfer of the record, the RO 
receives additional evidence pertinent to the issue on 
appeal, the RO will forward the evidence to the Board.  
38 C.F.R. § 19.37(b).  Evidence that the RO forwards to the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case unless the veteran or 
his representative submits a written waiver of that right.  
38 C.F.R. § 20.1304(c).       

Review of the claims folder reveals that the RO transferred 
the claims folder to the Board in October 1999 and properly 
advised the veteran of that transfer.  In January 2000, the 
RO received a packet of evidence, including service documents 
and medical records.  The RO forwarded that evidence to the 
Board, which it received in February 2000.  Review of the 
evidence revealed some medical records that had not 
previously been considered by the RO and that were clearly 
relevant to the issues on appeal.  The evidence was not 
accompanied by a written statement from the veteran or his 
representative waiving consideration of the evidence by the 
agency of original jurisdiction.    

In March 2000, the Board attempted to secure such a waiver 
from the veteran's representative.  In May 2000, the Board 
received correspondence from the representative, an informal 
hearing presentation that essentially duplicated the informal 
hearing presentation submitted in March 2000, but no waiver.  
Absent such a waiver, the Board is required by regulation to 
refer the case to the RO for review and readjudication.  
38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED to the RO for the following 
action: 

The RO should readjudicate the veteran's 
claim of entitlement to a compensable 
disability rating for residuals of a 
shrapnel wound to the left thigh and 
entitlement to a compensable disability 
rating for Raynaud's disease.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


